Citation Nr: 1146216	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  09-02 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for psychiatric disability, including a depressive disorder and posttraumatic stress disorder (PTSD), to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION

The Veteran served on active duty from December 1969 to January 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from May 2008 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.

In September 2011, the Veteran withdrew his request for a Decision Review Officer hearing which he made in a January 2009 statement.


REMAND

The Board has determined that further development is required before the Veteran's claim is decided.  

The Veteran contends that he has PTSD and depression due to his active service.  Specifically, the Veteran asserts that his PTSD stressors include seeing training films which consisted of graphic footage of war; having his best friend killed in Vietnam; not serving in Vietnam due to his father's illness; and seeing wounded soldiers getting off airplanes in Germany.  

Service personnel records confirm that the Veteran participated in Basic Combat Training.  The Veteran's DD 214 also confirms that he received a hardship discharge, effective in January 1971.  Service treatment records do not contain any evidence any psychiatric disorder.  

Multiple post-service treatment records reflect psychiatric diagnoses, including PTSD, major depressive disorder, and anxiety disorder.  A May 2007 Behavior Health report indicates that the Veteran met the diagnostic criteria for alcohol dependence and a major depressive episode, but did not meet the diagnostic criteria for an anxiety disorder or PTSD.  An August 2007 addendum reflects that a diagnosis of PTSD was unlikely based on a lack of any clearly identifiable traumatic experiences, flashbacks, or nightmares.  However, an April 2008 letter from M.C.C., MD, a VA staff psychiatrist, states that it was clear the Veteran suffered from a secondary form of PTSD, and attributes his severe symptoms to his military service.  

The report of an August 2010 physiological evaluation indicates that based on a PTSD assessment using the Beck Depression Inventory, Diagnostic Assessment of Posttraumatic Stress, Impact of Events Scale, Symptom Checklist, behavioral observations, and mental status examination, a diagnosis of PTSD could not be substantiated.  The psychologist noted that the Veteran appeared to be exaggerating his symptoms.  Moreover, his reported military stressors did not meet the criteria set forth in the DSM-IV-TR criteria for PTSD.  

The Veteran was also afforded VA examinations in February 2008, July 2010, and June 2011.  The February 2008 VA examiner diagnosed the Veteran with secondary PTSD with intermittent marked depression caused by various experiences during his military service, including basic training, despite the Veteran never seeing combat.  The July 2010 VA examiner specifically noted that the Veteran was not in combat, did not see buddies killed, did not see civilians killed, and was not wounded.  However, the examiner found that when the Veteran returned to civilian life he had severe anxiety, and as such provided a diagnosis of extremely mild PTSD.  The June 2011 VA examiner opined that the Veteran did not meet the full criteria for PTSD based on his symptoms, and provided diagnoses of depressive disorder, not otherwise specified and alcohol dependence.  However, the examiner concluded that it was difficult to establish a connection between the Veteran's depression and his military experience.  

Finally, the Veteran's representative has suggested that the Veteran's depression could be related to his service-connected tinnitus.  

Thus, as it remains unclear whether the Veteran's diagnosed psychiatric disorders are related to his active service, he should be afforded a VA examination to determine the nature and etiology of each acquired psychiatric disorder present during the period of this claim.  For the reasons discussed above, the examination reports presently of record provide insufficient information for adjudication purposes.  In particular, the Board notes that the June 2011 examiner failed to state an opinion as to whether there is a 50 percent or better probability that the Veteran's depression is etiologically related to his active service or was caused or permanently worsened by his tinnitus.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim.

2.  Then, the Veteran should be scheduled for a VA examination by a psychiatrist or a psychologist to determine the nature and etiology of all acquired psychiatric disorders present at any time during the pendency of this claim.  Any indicated tests and studies are to be performed.  The claims folders must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the report of the examiner.  Pursuant to VA Training Letter 10-05, issued on July 16, 2010, the examining psychologist or psychiatrist is to note that:  

Based on a review of the record, and examination of the Veteran, and considering only the claimed in-service stressors that are consistent with his military service, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has PTSD related to an event in service.  The examiner should identify which claimed stressor(s) is/are adequate to support the diagnosis of PTSD.  T

With respect to each additional acquired psychiatric disorder present at any time during the pendency of the claim, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's military service or was caused or permanently worsened by his service-connected tinnitus.

The rationale for all opinions expressed must also be provided.


3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folders are returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                                                  (CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

